Citation Nr: 1024774	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
left forearm shrapnel wound residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefit sought. 

The Veteran testified at a January 2009 Board video-conference 
hearing before the undersigned Veterans Law Judge.  Subsequently, 
in September 2009 the Board remanded the case to the RO for 
further development.  The case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

The Veteran's service-connected residuals of a left forearm 
shrapnel wound are manifested by a one by one centimeter (cm.) 
nontender mass in the subcutaneous tissue under the skin at the 
proximal ulnar aspect of the forearm below the olecranon; and are 
not manifested by any tenderness to palpation, or any orthopedic 
disease, loss of motion, muscle damage, or strength, or nerve 
pathology; and any shoulder rotator cuff disease and carpal 
tunnel syndrome have not been linked by medical evidence to the 
shrapnel wound residuals.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals of a left forearm shrapnel wound are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, Diagnostic Code 5308 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters sent in April 
2007, October 2008, and November 2009.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the rating claim on appeal and decided 
below.  The RO has provided adequate notice of how effective 
dates are assigned.  The claims were subsequently readjudicated 
most recently in a March 2010 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, he has not established prejudicial error in the content 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records and 
personnel records, and records of medical treatment received 
privately and from VA, and VA examination reports.  Findings from 
the examination reports are adequate for the purposes of deciding 
the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App.120, 
124 (2007).  The Veteran was also provided with an opportunity to 
present testimony at a hearing on appeal before a Veteran Law 
Judge, which was conducted at a video-conference Board hearing in 
January 2009. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its September 2009 remand.  Specifically, the RO was 
instructed to 1) ask the Veteran to identify all health care 
providers who have treated him for his shrapnel wound residuals 
of the left forearm since 2007 and obtain records from the 
identified providers; and 2) provide the Veteran with a VA 
examination.  The Board finds that the RO complied with these 
instructions by obtaining treatment records.  The Board further 
finds that the December 2009 VA examination report substantially 
complies with the Board's September 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, then the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made, allowing for staged ratings in cases for which service 
connection has already been established).

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. Functional 
impairment is based on lack of usefulness and may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

The RO has rated the Veteran's service-connected left forearm 
shrapnel wound residuals by analogy under diagnostic criterion 
for evaluation of muscle injuries, pursuant to hyphenated 
Diagnostic Code 5399-5308.  Diagnostic Code 5399 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.73.   See 38 C.F.R. §§ 4.20.  
Diagnostic Code 5308 pertains to injuries to Muscle Group VIII.  
See 38 C.F.R. § 4.73.

Under 38 C.F.R. § 4.55 (2009), principles of combined ratings for 
muscle injuries provide that:

(a)  A muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.

(b)  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 3 muscle 
groups for the forearm and hand (diagnostic codes 5307 
through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups 
for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and 
neck (diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an ankylosed 
knee, if muscle group XIII is disabled, it will be 
rated, but at the next lower level than that which 
would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting 
upon the shoulder.

(e)  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the affected 
muscle groups.

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 
4.25.

The criteria for determining how to classify a muscle injury are 
set forth in 38 C.F.R. § 4.56 (2009).  The criteria consist of 
the type of injury, the history and complaints, and the objective 
findings.  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

Moderate disability of muscles results from a through and through 
or deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or linear 
entrance and exit scars with signs of moderate deep fascial or 
muscle substance loss or impaired muscle tonus.  A moderate 
disability will also be classified as such when there is a loss 
of power or lowered threshold of fatigue when compared to the non 
injured side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(d)(3).  

Severe disability of the muscles results from through and through 
or deep penetrating wound with extensive debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring 
and binding.  It requires ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby muscles in 
the wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) X-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. Id.

The original injury to the left forearm is not shown in the 
service treatment records on file; however, the report of a May 
1969 examination contains a notation regarding identifying body 
scars, that there were two one-inch scars of the right forearm.    

The report of a May 2007 VA examination for muscles shows that 
the Veteran reported a history of being wounded with some sort of 
metallic fragment in the left forearm during a fire fight.  He 
reported having a knot develop beneath the skin on the left elbow 
since that injury, which presently bothered him intermittently.  
The Veteran reported that he had worked most of his life as a 
welder and always felt that his left arm was somewhat weaker than 
the right.  He presently had some tingling in the tips of his 
fingers on the left hand.  Bumping the area elicited pain.

On examination the Veteran had a full range of motion of both 
pronation and supination of the left forearm.  Supination was 
from zero to 85 degrees, and pronation was from zero to 80 
degrees.  Wrist ulnar deviation was good from zero to 45 degrees, 
and radial deviation was good from zero to 20 degrees.  
Dorsiflexion was from zero to 70 degrees.  Palmar flexion was 
from zero to 80 degrees.  Grasp was good and strong.  Elbow 
flexion was good from zero to 145 degrees.  

There was no visible scar on the left forearm, but there was a 
1.5 cm. subcutaneous nodule situated in the subcutaneous area 
that was freely movable, tender to touch, and located two cm. 
below and 3 cm. anterior to the left lateral epicondyle.  

The report contains a diagnosis of shrapnel injury to the left 
forearm.  The examiner commented that there was no muscle 
wasting; no significant difference in strength left to right; the 
hands were callused and evidence of hard work.  The examiner 
opined that he could not demonstrate any weakness of the left 
forearm with repetitive movement.  The foreign body was apparent 
but seemed to be encased in reactive tissue.  It was tender to 
the touch.  

An associated X-ray examination report contains findings of 
olecranon spurring; the bones were otherwise unremarkable; a 
small metallic foreign body was seen medial and interior to the 
radial head in the soft tissue.

The Veteran testified at a video-conference hearing before the 
undersigned in January 2009.  At that time he testified as to the 
symptoms of his left forearm shrapnel wound, including the 
increased weakness in the left hand, and the effect of the 
weakness on his ability to work as a welder.  

The report of a December 2009 VA examination shows that the 
examiner noted a history of the Veteran taking shrapnel to his 
left arm in 1967.  The examiner noted that there was a tiny 
puncture wound just below the left elbow, and the Veteran 
reported that he had swelling and intermittent tenderness there 
since the injury.  There had been no surgery.  The Veteran was 
right handed.

During the December 2009 VA examination the Veteran reported that 
over the past two to three years, he had had discomfort involving 
his left shoulder and had been treated for rotator cuff disease.  
The Veteran also reported complaints of numbness when driving for 
a long period or with repetitive use of his hand.

On examination, the examiner recorded musculoskeletal findings 
including range of motion findings pertaining to the left elbow 
and shoulder.

There was a one by one cm. nontender mass at the proximal ulnar 
aspect of the forearm just below and distal to the olecranon.  
The skin was not broken down.  The area felt like a small marble 
under the skin.  The Veteran's sensation was completely intact; 
grip strength was slightly greater on the right than left side.  
The Veteran had a positive Tinel's sign over the median nerve at 
the left wrist and not on the right.  Phalen's sign was negative 
on both sides.  The Veteran reported no complaints of pain about 
the elbow.  He had sensitivity to bumping the area hard.  There 
was no tenderness to palpation or manipulation of the mass; and 
the elbow was not abnormal otherwise.  

X-rays showed a tiny metallic density surrounded by some 
sclerosis, which was assumed to be fibrous encasement of the tiny 
metallic density representing the shrapnel the Veteran took on 
while in Vietnam.  X-rays showed no degenerative change.

After examination, the report contains diagnoses of (1) left 
forearm shrapnel injury, no orthopedic disease, no loss of 
motion, no muscle damage or strength loss demonstrable; (2) 
symptoms of left carpal tunnel syndrome manifested by numbness 
and tingling in the left median distribution fingers with 
repetitive use or when driving a vehicle; and (3) left shoulder 
rotator cuff disease with pain and loss of motion.

The examiner opined the following.  First, that the rotator cuff 
disease and carpal tunnel syndrome were both not in any way 
related to the shrapnel injury.  Second, the Veteran did not have 
any disability or orthopedic disease or degenerative arthritis in 
the left elbow which could be related to the shrapnel injury.  

The examiner commented that the Veteran did not complain of pain, 
weakness, stiffness, fatigability or lack of endurance regarding 
his left elbow.  The Veteran had some transient discomfort that 
was only present at the time of the bumping during the 
examination.  It did not affect his work.  Active range of motion 
included no change or diminishment with repetitive testing.  The 
Veteran had no pain on motion, and no additional limitation with 
repetitive testing.  He had no painful motion, spasm, weakness, 
tenderness or fixed deformity; and his neurologic examination was 
unremarkable and normal.

The Veteran's service-connected left forearm shrapnel wound 
residuals are currently evaluated as 10 percent disabling under 
criteria for rating muscle injuries, pursuant to 38 C.F.R. 
§ 4.72, Diagnostic Code 5308.  Use of this code reflects 
consideration of muscle injury disorder involving Muscle Group 
VIII as the predominant residual of the service-connected left 
forearm shrapnel wound residuals.  There is no aspect of the 
service connected disability that would make any other diagnostic 
criteria more appropriate.

Muscle Group VIII's functions include extension of wrist, 
fingers, and thumb; abduction of the thumb.  It includes the 
muscles arising mainly from the external condyle of the humerus: 
extensors of carpus, fingers, and thumb; supinator.  Under 
Diagnostic Code 5308, a moderate injury warrants a 10 percent 
rating; a moderately severe injury or severe injury both warrant 
a 20 percent rating for the nondominant extremity.  38 C.F.R. § 
4.73, Diagnostic Code 5308.

The currently assigned disability rating of 10 percent under 
criteria for rating muscle injuries, pursuant to 38 C.F.R. 
§ 4.72, Diagnostic Code 5308, reflects a moderate injury.  To 
warrant the next higher rating of 20 percent, medical evidence 
must reflect findings of a moderately severe injury.  38 C.F.R. 
§ 4.72, Diagnostic Code 5308.  

On reviewing the evidence above, with respect to the evaluation 
under criteria for rating muscle injuries, as found in the VA 
examination in December 2009, the medical evidence shows that the 
initial injury involved a very small metallic object, apparently 
about 1 to 1.5 cm. in size.  The clinical record does not show 
that the object trajectory involved more than subcutaneous tissue 
at a shallow distance beneath the skin of the left forearm.  

The evidence does not reflect that the left forearm shrapnel 
wound residuals result in a disability picture reflecting more 
than moderate disability so as to warrant a rating in excess of 
10 percent.  In this regard, the evidence does not reflect that 
Veteran had a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.

The objective findings do not include that there was a relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle groups.  
There are no indications on palpation, of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound side 
may be considered.  Tests of strength and endurance of the muscle 
groups involved do not include evidence of marked or moderately 
severe loss.  

The medical evidence of the Veteran's type of injury is not 
consistent with the history of a moderately severe muscle injury 
under 38 C.F.R. § 4.56(c)(d).  Notably, there was no indication 
or suggestion, even by the Veteran, that the original wound 
involved a through and through or deep penetrating wound, with 
debridement, prolonged infection, or sloughing of soft parts, or 
intermuscular scarring.  
Post-service medical evaluations do not reflect more than 
moderate impairment of Muscle Group VIII functions.  
 
Other potentially pertinent criteria have been considered with 
respect to evaluation of the musculoskeletal system.  
Musculoskeletal system rating criteria relevant to the upper 
extremity forearm and elbow, wrist, and fingers, are contained in 
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213; 5214-5215; and 
5216-5227.  
However, Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the elbow, 
flail joint fracture), 5210 (nonunion of the radius and ulna, 
with flail joint), 5211 (impairment of the ulna), 5212 
(impairment of the radius), 5213 (impairment of supination and 
pronation), 5214 (ankylosis of the wrist), 5216-5227 (ankylosis 
of the fingers), are not applicable in this case.  As reflected 
in the most recent VA examination findings discussed above, the 
medical evidence does not show that the Veteran has any of these 
conditions associated with his service-connected left forearm 
shrapnel wound residuals.  

Also, there is no medical evidence that would warrant a separate 
rating under diagnostic criteria for evaluating diseases of the 
peripheral nerves.  See 38 C.F.R. § 4.124a (2009).  There is no 
evidence of any specific nerve injury condition associated with 
the Veteran's service-connected left forearm shrapnel wound 
residuals.  Thus, there is no medical evidence that would warrant 
a separate rating under diagnostic criteria for evaluating 
diseases of the peripheral nerves.  Id.

To the extent that there may be limitation of function resulting 
from damage to Muscle Group VIII, a separate evaluation would not 
be warranted based on limitation of motion and muscle injury 
criteria.  Diagnostic Code 5308 contemplates limitation of 
function resulting from damage to Muscle Group VIII; that is, 
those muscle groups which affect the functioning of associated 
joints.  Thus, to compensate the Veteran based on both limitation 
of motion and function caused by muscle injury and by joint 
impairment would violate the rule against pyramiding.  See 38 
C.F.R. § 4.14 (2009).  Since the 10 percent rating under 38 
C.F.R. §§ 4.71a and 4.73 includes consideration of the factors 
enumerated in 38 C.F.R. §§ 4.40, 4.45, and 4.59, no further 
evaluation is warranted on that basis.

The Veteran's service-connected left forearm shrapnel wound 
residuals, conceivably would include a scar, so consideration 
must be given as to whether a scar warrants a separate 
compensable rating.  However, as reflected in recent VA 
examinations, there is no evidence of a scar.  Furthermore, there 
is no medical evidence or assertion that a scar, in and of 
itself, causes any limitation of motion or function.  
Consequently, a separate compensable rating is not warranted for 
scars under any relevant code.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801- 7805 (2009).  

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra.  In sum, the Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on the issue. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's service-
connected left forearm shrapnel wound residuals present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this regard, the Board notes that the Veteran's disability has 
not been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a disability 
rating in excess of 20 percent for the service-connected 
disability.


ORDER

A disability rating in excess of 10 percent for left forearm 
shrapnel wound residuals, is denied.



____________________________________________
A.  BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


